PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/258,195
Filing Date: 25 Jan 2019
Appellant(s): Masiero et al.



__________________
Brandon G. Williams
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Per claims 15-21: 35 USC 101 rejection is withdrawn
The following grounds of rejection are applicable to the appealed claims:
Claims 1-14 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without a practical application or significantly more.
Claims 1-21 are rejected under 35 USC 102(a)(1) as being clearly anticipated by the prior art. 
(2) Response to Argument
A. FIRST GROUND: 35 U.S.C. 101
A.1. Appeal Brief, Pg. 7, Para. 2-3, Step 2A, Prong 1 is discussed by the Appellant, and indicates that the claims do not recite an abstract idea because the additional elements integrate the idea into a practical application. Examiner would note that Step 2A, Prong 1 is used to determine if the claims recite a judicial exception, and as previously discussed, the claims recite recording information about payroll service contracts, and that payroll service contracts are indeed a contract, between and 
A.2. Next, Appeal Brief, Pg. 8, Para. 1-3 discuss Step 2A, Prong 2, the Appellant brings forward what they believe to be the additional elements, and how when combined integrate the exception into a practical application. The additional elements described by the Appellant include a payroll service smart contract, an employer-controlled smart contract, and an employee-controlled smart contract, all recorded on a payroll block chain, and that when performed together, provide separate management of payroll information, and that an ordered combination achieves technological improvement to a technological field. Appellant further recites that the combination reduces time, effort, or both in accurate and extensive record-keeping. Examiner would note that the smart contracts and blockchain of the claim limitations are a means to record information specific to the payroll processing, provide no more than the application of the abstract idea on a memory and limiting who may access that memory does not make the contract and blockchain anything “more than” information. Since both the elements mentioned by the appellant do not provide additional elements, that when combined to integrate the information into a practical application, or provide significantly more than, using computers as a tool to perform the abstract idea. The fact that the contracts are recorded on a block chain, in a specific order, is still demonstrating the abstract idea of a contract, and interactions between humans, the fact that each of the people interacting cannot see the others actions, or the viewable actions are limited to specific people, does not change that the claim is directed to 

B. SECOND GROUND 35 U.S.C. 102
B.1. Appeal Brief Pgs. 11-13, Appellant specifically discusses the limitation “identifying personal payroll information recorded in an employee-controlled smart contract on a payroll block chain”, and specifically states that Linne does not disclose “an employee-controlled smart contract”. Appellant further points to Linne Para. [0089] and [0107], to the statement “the withholding may be a result of a request by…the employee”.  Examiner points to the same paragraph [0107], that state the employee is responsible to request specific withholdings, as they relate to payroll, and that withholding is based on the instructions of the smart contract.  No assumption Is needed to see a clear link that a request by an employee for specific payroll withholding, reads 
B.2. Appeal Brief Pg. 13, Appellant discusses the specific limitation of “processing payroll for the employer based on the employer payroll information recorded in the employer-controlled smart contract and the personal information recorded in the employee-controlled smart contract”, in which Appellant further relies on Linne lacking of the employee-controlled smart contract. Examiner would re-iterate that the payroll information may be changed based on employee and employer information, as found in Para. [0089] and [0107], and that the smart contracts are held on a blockchain and a trigger event starts the payroll process as discussed in Para. [0075-0079].
Therefore, for the reasons above, Linne is able to disclose an employee-controlled smart contract, and all limitations of the claimed invention. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JESSICA E SULLIVAN/Examiner, Art Unit 3687         11/12/2021                                                                                                                                                                                               
Conferees:
/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.